 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 1 of 16 PageID# 32




                  IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                    RICHMOND DIVISION


 UNITED STATES OF AMERICA
                                                       Case No.3:21CR02
                V.



 TAE ILLEE,

                Defendant.



                                   STATEMENT OF FACTS


       The parties stipulate that allegations contained in the Criminal Information and the

following facts are true and correct, and that had this matter gone to trial, the United States would

have proven each of them beyond a reasonable doubt.

    A. Background


        1.     The defendant, TAE IE LEE, was the Managing Director of New World Group,

Inc., a business engaged in the export of various American snack food products to overseas

purchasers - specifically, businesses located in South Korea. New World Group was based in

Glen Allen, Virginia, with an advertised corporate office in Richmond, Virginia.

        2.     The Export-Import Bank of the United States("EXIM") is an independent agency

of the Executive Branch of the United States, located in Washington, D.C. EXIM is the official

export credit agency of the United States, with the mission of facilitating the export of United

States goods and services to foreign buyers. EXIM Bank fulfills its mission in various ways,

including:(I) by providing financing to companies which are seeking to export goods from the

United States;(2) by guaranteeing loans made by commercial financial institutions to companies

seeking to export goods from the United States; (3) issuing insurance policies to foreign and
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 2 of 16 PageID# 33




domestic financial institutions lending money to foreign buyers of United States goods; and (4)

issuing export credit insurance policies directly to exporters who are extending credit themselves

to foreign purchasers of U.S. goods and services.

       3.      EXIM Bank's Working Capital Loan Guarantee Program guarantees loans

provided by financial institutions to exporters for the purpose of buying materials, equipment,

supplies, labor, or other inputs needed to fulfill export orders. If the exporter defaults on its

obligation to repay the loan, the financial institution can then file a claim with EXIM Bank.

Provided all the appropriate conditions have been met, EXIM Bank will pay up to 90% of the

default amount, and pursue collection against the exporter.

       4.      As part of the Working Capital Loan Guarantee Program, the financial institutions

offering the loans will typically require collateral from the borrower. The collateral typically

comes in the form of inventories, accounts receivable, or a combination of both. This collateral

will form the "borrowing base" that will determine how much capital the borrower has access to.

       5.      The borrower needs to maintain a sufficient borrowing base during the course of

the loan in order for the loan to remain in good standing with the financial institution. If, for

example, the borrowing base decreases, the amount of loan available to the borrower will also

decrease - and in some cases, the loan may be revoked, requiring the borrower to pay back the

entire amount. Fraudulently inflating the borrowing base, then, allows a borrower to keep the

credit line open and access to funds they would not otherwise be eligible to receive were the lender

aware ofthe borrower's actual financial position.

       6.      First National Bank of Pennsylvania ("FNB"), headquartered in Pittsburgh,

Pennsylvania, is a "financial institution" as defined at Title 18, United States Code, Section 20.

FNB's deposits are federally insured by the Federal Deposit Insurance Corporation ("FDIC").
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 3 of 16 PageID# 34




       7.      Among other services, FNB offers loans to U.S. exporters that are guaranteed by

EXIM Bank's Working Capital Loan Guarantee Program.               At all times relevant to this

Information, FNB utilized the services of Sisterson & Company, LLP ("Sisterson"), a full-service

Certified Public Accountant (CPA) Firm, to conduct audits and field exams of the various

companies and entities to whom FNB had loaned funds. During these examinations on FNB's

behalf, Sisterson's CPAs reviewed the borrowers' finances and accounting records to ensure the

accuracy and completeness of the borrowers' loan-related submissions to FNB. Sisterson would

also scrutinize the borrowers' financial documentation to ensure that that the borrowers possessed

sufficient capital or other assets (the "borrowing base") to cover the amount of the FNB loans.

FNB relied upon Sisterson's findings and conclusions in making business decisions about the

status and future of the loans in question, to include whether the borrowers remained sufficiently

credit-worthy to justify keeping the FNB loans or lines of credit open to them.

       8.      On or about April 7, 2016, TAE IL LEE submitted an initial loan application to

FNB on behalf of New World Group, Inc. seeking an initial loan amount of $900,000. Therein,

TAE IL LEE relied upon EXiM's Working Capital Guarantee Program to obtain EXIM's backing

for the loan —that is, based on the information included in TAE IL LEE's initial application, EXIM

agreed to serve as the guarantor of FNB's loan to New World Group. New World Group entered

into a "Borrower's Agreement" with EXIM that obligated New World Group to, among other

requirements, regularly provide the lending institution(FNB)with "Borrowing Base Certificates,"

and other financial information demonstrating that New World Group possessed sufficient

collateral for the FNB loan.


       9.      The terms of the EXIM Borrower's Agreement between EXIM, FNB, and New

World Group required that "at all times" New World Group possess collateral in an amount equal
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 4 of 16 PageID# 35




to or greater than the amount of loan disbursed by FNB. Should New World Group's collateral

fail below the amount ofloan proceeds it received from FNB,New World Group would be required

to either(1)provide additional collateral to FNB,or(2) pay FNB an amount equal to the difference

between New World Group's available collateral and the amount of loan proceeds that FNB had

disbursed to New World Group. As reflected in TAE IL LEE's application, New World Group's

collateral consisted entirely of New World Group's accounts receivable - that is, the amount of

payment due New World Group from the company's business partners in South Korea,

       10.    FNB relied on the financial information provided by TAE IL LEE on behalf ofNew

World Group (to include "Borrowing Base Certificates"(BBCs))in making decisions about FNB's

loan to and relationship with New World Group, to include, e.g., whether (and in what amounts)

to release loan funds to New World Group, and whether FNB should seek additional collateral or

immediate payment from New World Group in order to ensure the security of FNB's loan.

       11.    The terms of the loan also required New World Group to submit to field

examinations completed by FNB and/or FNB's auditors, during which FNB would be permitted

to examine whether New World Group remained in compliance with its obligations under the loan

- to include New World Group's continued possession of sufficient collateral. New World

Group's obligations also included promptly notifying FNB of materially adverse changes to New

World Group's creditworthiness or ability to pay back the FNB loan proceeds.

   B. The Scheme and Artifice


       12.    From in or around March 2016 through in or around at least May 2018, within the

Eastern District of Virginia and elsewhere, TAE IL TAE IL LEE, the defendant herein, devised

and intended to devise a scheme and artifice to defraud FNB, and to obtain money and property

from the same, by means of materially false and fraudulent pretenses, representations, and
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 5 of 16 PageID# 36




promises concerning the financial health and creditworthiness of New World Group.

       13.    It was part of this scheme to defraud that TAE IL LEE repeatedly provided false

and fictitious documents and representations to FNB and FNB's auditors that falsely purported to

show that New World Group possessed sufficient borrowing base during the course ofFNB's loan

to New World Group both to obtain that loan and for the loan to remain in good standing with that

financial institution. TAE IL LEE provided these false and fraudulent representations in order to

conceal from FNB the true state ofNew World Group's actual financial position in order to prevent

FNB from moving to decrease the amount of the loan available to New World Group, and/or

revoking the loan entirely, requiring New World Group to pay back the entire amount ofthe loan.

       14.     It was further part ofthe scheme and artifice that TAE IL LEE used his New World

Group email account ftae@nwg.com") to communicate from TAE IL LEE's Richmond-area

residence and office with several of FNB's employees, who worked at and from FNB's offices in

both Pittsburgh and Germantown, Maryland.

       15.     It was further part of the scheme and artifice that TAE IL LEE created an alias and

alter ego,"Chris Choi," who he held out to FNB and its auditors as an employee of New World

Group. Posing as Choi, TAE IL LEE used a second New World Group email account

('cc@.nwgva.com')to communicate with FNB and its auditors.

       16.     It was further part of the scheme and artifice that, between April of2016 and April

of 2018, TAE IL LEE knowingly made false statements to FNB for the purpose of securing

changes to and extensions of New World Group's loan that enabled TAE IL LEE, through New

World Group, to (1)fraudulently obtain loan proceeds to which New World Group was not then

entitled under the loan, and (2) avoid repaying loan obligations New World Group would have

been required to pay if the true state of its finances were then known to FNB. Among other false
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 6 of 16 PageID# 37




statements, TAE IL LEE provided fraudulently altered financial documents and bank statements

to FNB and FNB's auditor that falsely overstated New World Group's financial position,to include

the amount ofcollateral that New World Group possessed or could expect to receive, when in truth

and fact, as TAE IL LEE well knew,those statements were wholly false and/or grossly exaggerated

summaries of New World Group's actual finances. TAE IL LEE provided these false and

fictitious documents through email communications to FNB and its auditor sent from the email

addresses described above.


   C. False Statements


       17.    On or about the dates below and in the manner set forth below, TAE IL LEE, in the

Eastern District of Virginia and elsewhere, knowingly made the following false statements and

willfully overvalued the following property and security for the purpose of influencing the action

of First National Bank of Pennsylvania, a financial institution the accounts of which are insured

by the Federal Deposit Insurance Corporation, in connection with the below described loan and

credit applications and changes and extensions thereto:

       18.     TAE IL LEE provided BBCs and other financial documentation for New World

Group to FNB for the month of April 2016 on or about May 17, 2016; for the month of August

2016 on or about September 15, 2016; and for the month of October 2016 on or about November

14, 2016. These BBCs purported to show that New World Group's accounts receivable were

consistently increasing — from $975,365 in April, to $1.19 million in September, to $1.26 million

by November 1, 2016. These documents were false, as TAE IL LEE well knew, because New

World Group's gross receipts for the entire calendar year of2016 amounted to less than $660,000.

       19.     In the same November 14, 2016 email to FNB (with the October 2016 BBC

attached), TAE IL LEE sought an increase in the FNB loan amount. Relying on the apparent
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 7 of 16 PageID# 38




financial strength of New World Group as reflected in those aforementioned financial documents,

FNB approved TAE IL LEE's loan increase request on November 29, 2016, increasing the loan

principal to $1,600,000.00.

        20.          Over the next several months, TAE IL LEE continued to provide FNB with BBCs

and other financial information that purported to demonstrate that New World Group was thriving,

with its accounts receivable steadily increasing to meet and then exceed the total amount of now-

increased FNB loan amount. For example, on or about May 10, 2017, TAE IE LEE emailed

several financial documents for New World Group to FNB. Those documents included a BBC

for April of 2017, which reflected that New World Group's accounts receivable stood at $2.07

million on April 30,2017. TAE IL LEE also provided FNB with an Accounts Receivable Aging

Summary ("as of May 10, 2017"), which detailed the precise amounts that each of eight (8)

different companies purportedly owed New World Group, as follows:


                                  CURRENT            1-30        31-60        61-90     9tAND0VER             TOTAL

    Family Intemational           185J28.00                                                              $185,728.00
    GreenChon                                                 104.840.00                                 $104,840.00
    LI Corporation                441,897.00    52,286.00                                                $494,183,00
     NWG Korea                     78,212.00     39,900.00   300,025.00                                  $418,137.00
    Oreo Churros Korea                          144,000.00                               406,245.00      $550,245.00
     Polaris                                                  332,000.00    13,074.00                    $345,074.00
    SAMKYOUNG                                    53,216.00                                                $53^16.00
    SO Inlernalional                                           45,000.00                                  $45,000.00
    TOTAL                        $705,837.00   $289,402.00   $781,865.00   $13,074.00    $406,245.00" "$2,196,423.00

        These statements were false, as TAE IL LEE well knew, because New World Group's

gross receipts for the entire calendar year of 2017 amounted to less than $270,000. Likewise, of



                                                        7
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 8 of 16 PageID# 39




the eight(8)entities listed in the purported "Accounts Receivable Aging Summary," New World

Group actually received funds from only four.

       21.    On or about June 13,2017,TAEIL LEE provided FNB with a renewed Application

and Borrower's Agreement with EXIM,securing EXIM's backing for the now $1.6 million FNB

loan. On that date, TAE IL LEE emailed FNB both the completed loan agreement paperwork and

a number of documents that purported to show New World Group's robust financial health,

including New World Group's "Financial Statement" for 2016. That three-page PDF reflected

that New World Group had completed some $4.3 million in total exports in 2016. That purported

"Financial Statement" was, in fact, false, as TAE IL LEE well knew, because New World Group's

gross receipts for the entire calendar year of2016 amounted to less than $660,000.

       22.    On August 14, 2017, a Sisterson supervisor based in Pittsburgh emailed TAE IL

LEE to inform him that FNB required New World Group to submit to a field exam in September

2017. The Sisterson employee explained that in order to complete that examination on behalf of

FNB, Sisterson required TAE IL LEE to produce certain financial documentation, to include

BBCs, financial statements, and accounts receivable summaries. TAE IL LEE did not respond.

On August 29, the Sisterson supervisor again emailed TAE IL LEE, explaining that any further

delay would require Sisterson to reschedule the field examination. At this time, the terms of the

FNB loan to New World Group required that "the entire principle balance and accrued interest..

. is fully due and payable on November 30, 2017." Two weeks later, on or about September

11,2017,TAE IL LEE finally provided a response, emailing the Sisterson supervisor a number of

New World Group financial documents. Those documents, as TAE IL LEE well knew, provided

a false and misleading depiction of New World Group's financial position and activities.
 Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 9 of 16 PageID# 40




      23.      Specifically, TAE IL LEE's email of September II included the following

fraudulent documents:


            a. TAE IL LEE provided a "PROFIT AND LOSS" summary for the time period of

               July 31, 2016 to July 31, 2017. This document purported to show that New World

               Group had, over the course of those 12 months, completed $5,958,677.71 in sales.

               That purported "Financial Statement" was, in fact, false, as TAE IL LEE well knew,

               because New World Group's gross receipts for the entire calendar year of 2016

               amounted to less than $660,000; and New World Group's gross receipts for the

               entire calendar year of2017 were less than $270,000.

                        i. Likewise, the "PROFIT AND LOSS" summary claimed that the "Total

                          Cost of Goods Sold" by New World Group for the 12-month period of

                          July 2016 to July 2017 amounted to $4,765,969.89. This was false, as

                          TAE IL LEE well knew, because New World Group's total

                           expenditures on vendor purchases and logistics/shipping for the entirety

                           of the 24-month period of 2016 and 2017 amounted to under

                           $1,304,000.00.

            b. TAE IL LEE provided an "EXPENSES BY VENDOR SUMMARY"for the same

               July 2016 to July 2017 period. This document purported to show that New World

               Group had purchased $4,437,423.51 goods or services from six companies.

                        i. Again, that purported "Financial Statement" was, in fact, false, as TAE

                           IL LEE well knew, because New World Group's total expenditures for

                          ^of 2016 and 2017(combined) amounted to under $1,304,000.00.
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 10 of 16 PageID# 41




        c. TAE IL LEE also provided Sisterson (attached to his September 11 email) with

           bank statements for New World Group's primary corporate account at Bank of

           America (BOA) for the months of April through July of 2017. These account

           statements reflected significant, regular, large-scale financial transactions between

           New World Group and numerous other companies (to include the importers and

           vendors listed in TAE IL LEE's other New World Group documentation). Those

           statements, however, were fraudulent.       To produce them, TAE IL LEE had

           completed extensive edits to the actual PDF statements provided by BOA for New

           World Group's account.       The legitimate BOA statements reflected a starkly

           different picture of New World Group:

                1. TAE IL LEE's doctored BOA statement for the month of July 2017, e.g.,

                   reflected a beginning balance of $108,692.54; more than $1 million in

                   deposits; more than $1 million in withdrawals; an ending balance(on July

                   31)of $78,670.19; and an "average ledger balance" of $372,298.61. The

                   break-down of deposits include four separate transactions between

                   $104,000 - $475,000; and four more ranging from $15,000 - $65,000.

               2. The legitimate BOA July 2017 statement, in contract, reflected a beginning

                   balance of $108.93; a total of $28,600 in deposits; a total of $28,434.55 in

                   withdrawals; an ending balance of$71.88; and an "average ledger balance"

                   of $522.72.     The breakdown of deposits includes only one of the

                   transactions described above - the $15,000 transaction, pulled from New

                    World Group's account at FNB; that is, loan proceeds from FNB.




                                             10
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 11 of 16 PageID# 42




       24.     In November of2017,TAEIL LEE requested an extension ofthe FNB loan. FNB,

relying on the fraudulent financial documentation that TAE IL LEE had provided to FNB and

Sisterson over the previous year and during the aforementioned September field examination,

agreed to extend the term of the loan from November 30, 2017 to March 31, 2018.

       25.     At some point in February 2018, a Nev^ World Group employee named "Chris

Choi" began corresponding with FNB and Sisterson employees using Choi's New World Group

email account ('cc@nwgva.comT         Choi's signature block identified him as an "Assistant

Manager" at New World Group's Richmond office. Choi worked as an intermediary between

FNB and Sisterson and Choi's ostensible supervisor, TAE IL LEE, typically promising that he

(Choi) would work to retrieve information or documents from TAE IL LEE,and then - often days

later- providing the promised information. In fact, Chris Choi did not exist. TAE IL LEE had

instead created this persona — and email address - to serve as a fictitious intermediary to account

for delays in TAE IL LEE's communications with FNB and Sisterson. Thereafter, TAE IL LEE

used the "Chris Choi" email account to provide FNB and Sisterson with additional false statements

about New World Group's financial situation and activities.

       26.     On February 25, 2018, a Sisterson employee (tasked by FNB with completing a

review of New World Group's finances) emailed TAE IL LEE to explain that FNB required New

World Group to provide the company's bank statements for July through December of2017. On

or about March 1, 2018, TAE IL LEE (using the "Chris Choi" alias) emailed the Sisterson

employee with what purported to be the bank statements for New World Group's primary

corporate account at Bank of America (BOA) for the months of August through December of

2017. As before, these account statements reflected significant, regular, large-scale financial

transactions between New World Group and numerous other companies (to include the importers



                                                11
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 12 of 16 PageID# 43




and vendors listed in TAE IL LEE's other New World Group documentation). As before, those

statements were fraudulent. To produce them, TAE IL LEE had again completed extensive edits

to the actual PDF statements provided by BOA for New World Group's account. The legitimate

BOA statements, as before, reflected a starkly different picture.

             a. TAE IL LEE's doctored BOA statement for the month of October 2017, e.g.,

                reflected a more than $1.84 million in deposits; more than $1.82 million in

                withdrawals; and an "average ledger balance" of $922,114.70. The break-down

                of deposits include eight separate transactions between $102,000-$292,000.

             b. The legitimate BOA July 2017 statement, in contract, reflected a single deposit

                during that month - a $200 cash deposit at an ATM in Short Pump, Virginia; a total

                of$7,000 in withdrawal; and an "average ledger balance" of$251.32. On October

                31, the account was overdrawn, with an ending balance of($44.36).

       27.      On March 1, 2018, FNB notified EXIM that FNB's loan to New World Group was

now past due, as New World Group was $4,490.99 in arrears on interest payments. Over the next

several months, FNB unsuccessfully sought payment of the loan from New World Group. As

part of those efforts, FNB employees repeatedly emailed TAE IL LEE, seeking New World

Group's Bank of America(BOA)statements for New World Group's main corporate account:

             a. On April 25, 2018: "...please forward the Bank of America checking account

                statements for NWG for Jan 2018, Feb 2018, March 2018 and April month to date

                today also as soon as possible."

             b. On April 26, 2018:    "TAE ILLEE,lam sorry that you are currently experiencing

                an emergency ... However, in the meantime, we need the Bank of America bank

                statements today starting from Jan 2018 ... This is non-negotiable and extremely



                                                   12
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 13 of 16 PageID# 44




                 important."

              c. On April 27, 2018:"...send the bank of america statements asap..."

       28.       TAE IL LEE responded on May 1, 2018 (using the TAE IE LEE email account),

promising to send the BOA statements shortly. On or about May 2,2018, using the "Chris Choi"

alias, TAE IL LEE emailed FNB the purported bank statements for New World Group's primary

corporate account at BOA for the months of January through March 2018. As before, these

account statements reflected significant, regular, large-scale financial transactions between New

World Group and numerous other companies (to include the importers and vendors listed in TAE

IL LEE's other New World Group documentation). As before, those statements were fraudulent.

To produce them, TAE IL LEE had again completed extensive edits to the actual PDF statements

provided by BOA for New World Group's account. The legitimate BOA statements, as before,

reflected a starkly different picture.

              a. TAE IL LEB's doctored BOA statement for the month of March 2018, e.g.,

                 reflected more than $1.8 million in deposits, and more than $1.8 million in

                 withdrawals.


              b. The legitimate BOA March 2018 statement, in contract, reflected a total of$11,802

                 in deposits, and some $11,019 in withdrawals.

        29.      In each instance, TAE IL LEE made these false statements for the purpose of

influencing the action of FNB, a federally insured financial institution, in connection with FNB's

loan to New World Group, and changes and extensions to that loan during the time period alleged.

    D. Wire Communications


        30.      On or about the dates set forth below, in the Eastern District of Virginia and

elsewhere, for the purposes of executing the above-described scheme and artifice to defraud and


                                                 13
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 14 of 16 PageID# 45




for obtaining money and property by means of materially false and fraudulent pretenses,

representations and promises, and attempting to do so, defendant TAE IL LEE knowingly caused

to be transmitted by means of wire communication in interstate commerce, the writings, signs,

signals, pictures, and sounds described below, each transmission constituting a separate instance

of a fraudulent wiring.


 Date of Wire                                Wire Communication


                      An email communication from TAE TAE IL LEE containing purported
                      financial documentation regarding New World Group's financial activity,
                      sent from TAE IL LEE's location in the Eastern District of Virginia, to the
  11/14/2016
                      email account of an employee of First National Bank of Pennsylvania,
                      which that employee accessed and reviewed in his Germantown, Maryland
                      office.


                      An email communication from TAE TAE IL LEE containing purported
                      financial documentation regarding New World Group's financial activity,
                      sent from TAE IL LEE's location in the Eastern District of Virginia, to the
  6/13/2017
                      email account of an employee of First National Bank of Pennsylvania,
                      which that employee accessed and reviewed in his Germantown,Maryland
                      office.


                      An email communication from TAE TAE IL LEE containing purported
                      financial documentation regarding New World Group's financial activity,
   9/11/2017          sent from TAE IL LEE's location in the Eastern District of Virginia, to the
                      email account of an employee of Sisterson & Company LLP, which that
                      employee accessed and reviewed in her Pittsburgh, Pennsylvania office.

                      An email communication from TAE TAE IL LEE containing purported
                      financial documentation regarding New World Group's financial activity,
   3/1/2018           sent from TAE IL LEE's location in the Eastern District of Virginia, to the
                      email account of an employee of Sisterson & Company LLP, which that
                      employee accessed and reviewed in his Pittsburgh, Pennsylvania office.

                      An email communication from TAE TAE IL LEE containing purported
                      financial documentation regarding New World Group's financial activity,
                      sent from TAE IL LEE's location in the Eastern District of Virginia, to the
   5/1/2018
                      email account of an employee of First National Bank of Pennsylvania,
                      which that employee accessed and reviewed in his Germantown,Maryland
                          office.




                                               14
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 15 of 16 PageID# 46




       31.     Over the course ofthe loan's existence, New World Group made a sum total ofjust

over $120,000 in interest payments and several late payment fees. New World Group did not

complete any payments towards the actual ($1,600,000) loan principal. On May 30, 2018, FNB

issued a demand letter to New World Group, and filed a claim with EXIM for the now-defaulted

$1.6 million loan. EXIM approved FNB's claim, and in late June of 2018, EXIM executed a

payment of $1,523,802.59 to FNB in EXIM's role as guarantor. EXIM thereafter issued a

demand letter to New World Group on June 6, 2019 regarding the loss.

       32.     The actions taken by the defendant, as described above, were taken willfully and

knowingly. The defendant did not take those actions by accident, mistake, or with the belief that

they did not violate the law.

       33.     The preceding only includes those facts necessary to establish the defendant's guilt

as to the offense to which he is entering a guilty plea. It does not necessarily reference all

information known to the government or the defendant about the criminal conduct at issue.



                                              Respectfully submitted,


                                              RAJ PAREKH
                                              ACTING UNITED STATES ATTORNEY



                                        By:
                                              Thomas A. Garnett
                                              Kaitlin Gratton Cooke
                                              Assistant United States Attorneys




                                                15
Case 3:21-cr-00002-DJN Document 10 Filed 01/19/21 Page 16 of 16 PageID# 47




       After consulting with my attorney and pursuant to the plea agreement entered into this
day between myself and the United States, I stipulate that the above Statement of Facts is true
and accurate, and that had the matter proceeded to trial, the United States would have proved the
same beyond a reasonable doubt.




Tae II Lee
Defendan




       I am Tae II Lee's attorney. I have carefully reviewed the above Statement of Facts with
him. To my knowledge, his decision to stipulate to these facts is an informed and voluntary
one.




  illiam      inkin, Esquire
Counsel      Defendant




                                                16
